Exhibit New Gold Inc. (A Development Stage Company) INTERIM FINANCIAL STATEMENTS March 31, 2008 (Unaudited) New Gold Inc. (A Development Stage Company) Balance Sheets As at March 31, 2008 and December 31, 2007 (Unaudited and in thousands of Canadian Dollars) 2008 2007 ASSETS Current assets Cash and cash equivalents $ 158,147 $ 190,176 Accrued interest receivables on cash equivalents 346 663 Amounts receivable 2,695 2,850 Prepaid expenses 457 485 161,645 194,174 Investments (Note 3) 120,065 120,065 Reclamation deposits (Note 17(c)) 3,500 3,500 Mineral properties – schedule (Note 4 and 7) 149,264 116,924 Property and equipment (Note 5) 40,973 34,173 $ 475,447 $ 468,836 LIABILITIES Current liabilities Accounts payable and accrued liabilities $ 13,716 $ 11,013 Current portion of long-term debt (Note 7) 224,521 212,761 238,237 223,774 Long-term debt – Debentures (Note 7) 35,676 35,189 Future income taxes 8,144 2,368 43,820 37,557 SHAREHOLDERS’ EQUITY Share capital (Note 8) 208,069 213,278 Convertible debenture (Note 7) 18,403 18,403 Share purchase warrants (Note 9) 35,163 41,122 Contributed Surplus (Note 11) 11,921 5,647 Deficit (80,166 ) (70,945 ) 193,390 207,505 $ 475,447 $ 468,836 Nature of Operations and Going Concern (Note 1) Measurement Uncertainty (Note 3) Commitments and Contingent Liabilities (Note Subsequent Event (Note 18) APPROVED BY THE BOARD “Clifford Davis”“Paul Sweeney” Clifford Davis Paul Sweeney DirectorDirector 1 New Gold Inc. (A Development Stage Company) Statements of Operations, Comprehensive Loss and Deficit For the three months ended March 31, 2008 and March 31, 2007 (Unaudited and in thousands of Canadian Dollars) 2008 2007 Income Interest income $ 1,622 $ 645 1,622 645 Expenses Amortization 8 8 Foreign exchange gain (10 ) (4 ) Administrative, office and miscellaneous 236 143 Professional and regulatory fees 683 240 Travel, conferences and promotion 104 66 Wages, benefits and stock-based compensation (Note 6) 2,104 654 Interest and accretion 9,404 - 12,529 1,107 Loss before taxes (10,907 ) (462 ) Future income tax recovery 1,686 - Loss and Comprehensive Loss for the period (9,221 ) (462 ) Deficit, beginning of period (70,945 ) (9,497 ) Deficit, end of the period $ (80,166 ) $ (9,959 ) Weighted average number of shares outstanding (thousands) 36,950 24,162 (Loss) per share (basic and diluted) $ (0.25 ) $ (0.02 ) See accompanying notes. 2 New Gold Inc. (A Development Stage Company) Statements of Cash Flows For the three months ended March 31, 2008 and March 31, 2007 (Unaudited and in thousands of Canadian Dollars) 2008 2007 Cash provided by (used for) OPERATING ACTIVITIES Loss for the period $ (9,221 ) $ (462 ) Items not involving cash: Amortization 8 8 Stock-based compensation 75 224 Future income taxes (1,686 ) - Accretion and interest 9,337 - Net change in non-cash working capital items 594 (1,385 ) (893 ) (1,615 ) INVESTING ACTIVITIES Payments for mineral properties and exploration costs (20,103 ) (5,867 ) Acquisition of property and equipment (11,033 ) (1,249 ) (31,136 ) (7,116 ) FINANCING ACTIVITIES Cash proceeds from shares and share purchase warrants issued, net of issue costs - 138 - 138 Decreasein cash and cash equivalents (32,029 ) (8,593 ) Cash and cash equivalents, beginning of the period 190,176 68,054 Cash and cash equivalents, end of the period $ 158,147 $ 59,461 Cash 18,515 12,047 Government of Canada Treasury Bills 139,632 - Short-term investments - 47,417 Cash and cash equivalents, end of the year $ 158,147 $ 59,461 See accompanying notes. For supplemental disclosure of non-cash investing and financing activities, refer to Note 12. 3 New Gold Inc. (A Development Stage Company) Notes to the Financial statements For the periods ended March 31, 2008 and December 31, 2007 (Unaudited and in thousands of Canadian Dollars) 1. Nature of Operations, Going Concern and Basis of Presentation 0.5 New Gold Inc. (the “Company”), is in the business of exploring and developing mineral prospects in British Columbia, Canada.Its principal project, the New Afton copper-gold project (the “Project”), has been subject to exploration, an advanced scoping study and a feasibility study. These financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and settlement of liabilities in the normal course of business as they fall due. As at March 31, 2008, the Company has negative working capital of $76.6 million. The negative working capital position is primarily due to the classification of the Company’s Notes as a current liability because of a provision in the Note Indenture which requires the Company to obtain all material permits related to its New Afton project on or before June 27, 2008. Should these permits not be obtained or the Company is unable to negotiate a waiver (See Note 16(c)), the Company is obligated to offer to redeem the Notes at par value ($237 million).
